Name: 87/341/EEC: Council Decision of 25 June 1987 revising the amounts for the documentary requirements in Annex II concerning the definition of the concept of 'originating products' and methods of administrative cooperation to Decision 86/283/EEC on the association of the overseas countries and territories with the European Economic Community
 Type: Decision
 Subject Matter: executive power and public service;  European construction;  international trade
 Date Published: 1987-06-30

 Avis juridique important|31987D034187/341/EEC: Council Decision of 25 June 1987 revising the amounts for the documentary requirements in Annex II concerning the definition of the concept of 'originating products' and methods of administrative cooperation to Decision 86/283/EEC on the association of the overseas countries and territories with the European Economic Community Official Journal L 173 , 30/06/1987 P. 0010 - 0010*****COUNCIL DECISION of 25 June 1987 revising the amounts for the documentary requirements in Annex II concerning the definition of the concept of 'originating products' and methods of administrative cooperation to Decision 86/283/EEC on the association of the overseas countries and territories with the European Economic Community (87/341/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 86/283/EEC of 30 June 1986 on the accession of the overseas countries and territories with the European Economic Community (1), and in particular Article 77 (2) thereof, Having regard to the recommendation from the Commission, Whereas Article 6 of Annex II to Decision 86/283/EEC provides that the Community may, where necessary, revise the amounts for determining when forms EUR 2 may be used instead of movement certificates EUR 1 or when no documentary evidence of origin is required as laid down in Article 16 of that Annex; Whereas as a consequence of the automatic change, which takes place every two years, of the base date provided for in the said Annex II, the effective value of the limits expressed in the national currencies concerned, which correspond to the amounts laid down in Articles 6 and 16 of the said Annex, would be reduced; whereas in order to offset such a reduction it is necessary to increase the amounts in question, HAS DECIDED AS FOLLOWS: Article 1 Annex II to Decision 86/283/EEC is hereby amended as follows: - the amount laid down in Article 6 (1) (b) is hereby increased to 2 590 ECU; - the amounts laid down in Article 16 (2) are hereby increased to 180 ECU and 515 ECU respectively. Article 2 This Decision shall apply from 1 May 1987. Done at Luxembourg, 25 June 1987. For the Council The President H. DE CROO (1) OJ No L 175, 1. 7. 1986, p. 1.